UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                             No.    98-60193


                      GEORGE T. CALLICUTT,

                                               Plaintiff-Appellant,

                                   VERSUS

                   PANOLA COUNTY JAIL, ET AL,

                                                         Defendants,

 PANOLA COUNTY, JAIL; DAVID BRYANT, SHERIFF; JESSE LYONS; ROBERT
AVANT; MIKE DARBY; WILLIAM T. WILSON; and JAMES L. TRAVIS,

                                               Defendants-Appellees.


          Appeal from the United States District Court
            for the Northern District of Mississippi
               (2:94-CV-72-S-B & 2:94-CV-129-B-B)

                          November 4, 1999

Before DUHÉ, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:1

     George T. Callicutt (“Callicutt”) was confined at the Panola

County Jail as a pretrial detainee from approximately March 21,
1993 until March 29, 1994.    Callicutt filed two separate suits in

federal district court.      First he asserted a 42 U.S.C. § 1983

(“Section 1983") claim against the Panola County Jail, the Sheriff

and two sheriff’s deputies for deprivation of personal property.

The district court dismissed this claim and Callicutt does not


     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
appeal this dismissal.        Callicutt also asserted a Section 1983

claim against the Panola County Jail (“the Jail”), the Sheriff and

the Panola County Board of Supervisors (“the Defendants”) regarding

the conditions of confinement at the Jail.           He alleged that the

defendants   were    deliberately      indifferent   to    his   need   for

psychiatric care, that he was not provided access to a physician,

the Jail trustees failed to give him his medication, and the Jail

was unsanitary and lacked proper ventilation.2

      The Defendants then moved to dismiss the complaint or, in the

alternative, for summary judgment. Following a Spears hearing, the

magistrate judge recommended that the motion for summary judgment

be granted, finding that Callicutt had shown no issue of material

fact regarding conditions of his confinement. The district court

adopted the findings and conclusions of the magistrate judge,

granted the motion for summary judgment, and dismissed the action

as   frivolous   under   28   U.S.C.   §   1915(e)(2)(B)(I).     Callicutt

contends pro se (1) that the Defendants’ violation of a discovery

order prejudiced him and impaired the magistrate’s report and

recommendation; and (2) that the district court erred in approving

the magistrate judge’s report and recommendation granting summary

judgment to the Defendants.

                               I. Discovery

      We review discovery violations for abuse of discretion.           U.S.

v. Dukes, 139 F.3d 469, 476 (5th Cir. 1998).              Callicutt’s main


      2
      He also lists a claim concerning grievance procedures, but
does not brief it. We, therefore, do not consider it.

                                       2
discovery dispute concerns a letter which may have been written by

Callicutt’s treating physician to the Sheriff regarding Callicutt’s

follow-up care.   The magistrate judge ordered the Defendants to

produce the letter.   Callicutt contends that he never received the

letter and the district court should not have    granted the motion

for summary judgment prior to the completion of the discovery

process.

     The district court did not abuse its discretion.   The record

shows that a diligent and thorough, although unsuccessful, search

was made for the document.   This ended Defendants’ responsibility

for production.

    II. Summary Judgment Regarding Conditions of Confinement

     We review a grant of summary judgment de novo, examining the

evidence in the light most favorable to the non-moving party.

Abbott v. Equity Group, Inc., 2 F.3d 613, 618-19 (5th Cir. 1993).

Summary judgment is proper if the moving party establishes that

there is no genuine issue of material fact and that the movant is

entitled to judgment as a matter of law.   Id.

     A pretrial detainee’s constitutional rights flow from both the

procedural and substantive due process guarantees of the Fourteenth

Amendment.   Hare v. City of Corinth, 74 F.3d 633, 639 (5th Cir.

1996) (en banc) (citing Bell v. Wolfish, 441 U.S. 520, 99 S.Ct.

1861, 60 L.Ed.2d 447 (1979).    The state cannot punish a pretrial

detainee.    Hare, 74 F.3d at 639.     “[U]nder Bell, a pretrial

detainee cannot be subjected to conditions or restrictions that are

not reasonably related to a legitimate governmental purpose.”   Id.


                                 3
at 640.    The Bell test applies “when a pretrial detainee attacks

general conditions, practices, rules, or restrictions of pretrial

confinement”.      Id. at 643.

     Callicutt has articulated a condition-of-confinement claim on

numerous grounds.        Callicutt alleges that the Jail lacked adequate

medical staff and that, as a result, his depression, nervousness,

high blood pressure, and headaches went untreated until he was

admitted to the mental hospital.           He also contends that he often

did not receive prescribed medications; the conditions in the Jail

exacerbated his medical problems; there was inadequate ventilation

because the windows were boarded; he was given a thin, blood-and-

urine stained mattress that was infested with lice; and he was

denied indoor and outdoor recreation.           Finally, he complains that

the Jail was unsanitary and infested with bugs and rats.

     Regarding his medical treatment, Callicutt must allege acts or

omissions sufficiently harmful to evidence deliberate indifference

to serious medical needs in order to state a cognizable Section

1983 claim.    Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50

L.Ed.2d 251 (1976).       See also Hare, 74 F.3d at 643 (noting that the

Supreme Court applies the deliberate indifference standard and not

the Bell test to medical care claims by pretrial detainees).              The

record reveals that the prison provided Callicutt adequate medical

treatment.    Moreover, there is no factual basis to show Callicutt

sustained any injuries because of his lack of treatment.            Although

the jail     did   not    provide   Callicutt   his   medication   upon   each

request, these negligent acts do not form a basis for finding


                                       4
deliberate   indifference    as   a   matter   of   law.   See   Daniel    v.

Williams, 474 U.S. 327, 328, 106 S.Ct. 662, 663, 88 L.Ed.2d 662

(1986).   Besides mere allegations against the Sheriff, Callicutt

also fails to show any evidence demonstrating a Jail policy to

deprive detainees of medical care. Fickes v. Jefferson County, 900

F. Supp. 84 (E.D. Tex. 1995).3

     Callicutt also contends that the windows in the Jail were all

boarded up with plywood and there was no ventilation system.              The

Defendants established that they boarded up the windows to prevent

contraband from being passed through open windows.          To compensate

for the lack of ventilation, the Jail set up several floor fans

throughout the prison.      Applying the Bell test, it is clear that

the Jail had a legitimate reason to board up the windows and such

action did not violate Callicutt’s constitutional rights.

     Callicutt also contends that his due process rights were

violated because of the condition of his bedding and the unsanitary

conditions of the jail.     Callicutt has failed to show any injury as

a result of sleeping on this mattress.         In addition, the Jail had

in place a program to eradicate any insect and rat problem.                We

find that under Bell, Callicutt has not shown that the Jail made


     3
       Under the Prison Litigation Reform Act, “No Federal civil
action may be brought by a prisoner confined in a jail, prison or
other correctional facility for mental or emotional injury suffered
while in custody without prior showing of physical injury.” 42
U.S.C. § 1997e(e).     Although this provision applies to both
convicted prisoners and pretrial detainees, this Circuit has not
determined whether Section 1997e(e) applies retroactively to cases
such as this one pending in the district court when the statute was
enacted. Because we find Callicutt’s claims to be without merit,
we need not decide this issue.

                                      5
him sleep on the mattress or kept the Jail unsanitary as a form of

punishment.

     Callicutt also contends that there were no recreation or

exercise privileges at the Jail.        However, the magistrate judge’s

report   correctly   noted   that   neither    prisoners   nor   pretrial

detainees have a constitutional right to outdoor exercise or

recreation.   Jones v. Diamond, 594 F.2d 997, 1012-13 (5th Cir.

1979).   Moreover, Callicutt has not shown how a denial of such a

privilege contributed to any injuries.

     AFFIRMED.




                                    6